This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF ROSWELL,

 3                  Plaintiff-Appellee,

 4 v.                                                                            No. 34,829

 5 OLGA FUENTES,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 James M. Hudson, District Judge

 9 Paul V. Sanchez
10 Roswell, NM

11 for Appellee

12 Jesse R. Cosby, P.C.
13 Jesse R. Cosby
14 Roswell, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 HANISEE, Judge.
1   {1}   Defendant appeals her conviction for violating a City of Roswell municipal

2 ordinance that outlaws obstructing a peace officer while the officer is in the lawful

3 performance of his duties. We issued a notice of proposed disposition proposing to

4 affirm, and Defendant has filed a response indicating she has decided not to challenge

5 the Court’s proposed affirmance. Therefore, for the reasons stated in the notice of

6 proposed disposition, we affirm Defendant’s conviction.

7   {2}   IT IS SO ORDERED.


8
9                                         J. MILES HANISEE, Judge


10 WE CONCUR:



11
12 RODERICK T. KENNEDY, Judge



13
14 M. MONICA ZAMORA, Judge




                                            2